Exhibit 10.3

REATA PHARMACEUTICALS, INC.

SECOND AMENDED AND RESTATED

LONG TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This Agreement is made and entered into as of the Date of Grant set forth in the
Notice of Grant of Restricted Stock Units (“Notice of Grant”) by and between
Reata Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and you.

WHEREAS, the Company, in order to induce you to enter into and to continue and
dedicate service to the Company and to materially contribute to the success of
the Company, agrees to grant you this restricted stock unit award;

WHEREAS, the Company adopted the Reata Pharmaceuticals, Inc. Second Amended and
Restated Long Term Incentive Plan, as it may be amended from time to time (the
“Plan”), under which the Company is authorized to grant restricted stock units
to certain employees, directors and other service providers of the Company and
certain Affiliates;

WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this Restricted Stock Unit Agreement (“Agreement”) as if fully set forth
herein, and the terms capitalized but not defined herein shall have the meanings
set forth in the Plan or the Notice of Grant; and

WHEREAS, you desire to accept the restricted stock unit award made pursuant to
this Agreement.

NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:

1.The Grant.  Subject to the conditions set forth below, the Company hereby
grants you, effective as of the Date of Grant set forth in the Notice of Grant,
an award consisting of an aggregate number of Restricted Stock Units as set
forth in the Notice of Grant, whereby each Restricted Stock Unit represents the
right to receive one share of Stock, plus the additional rights to Dividend
Equivalents set forth in Section 3, in accordance with the terms and conditions
set forth herein and in the Plan (the “Award”).  

2.No Shareholder Rights.  The Restricted Stock Units granted pursuant to this
Agreement do not and shall not entitle you to any rights of a holder of Stock
prior to the date shares of Stock are issued to you in settlement of the
Award.  

3.Dividend Equivalents.  In the event that the Company declares and pays a
dividend in respect of its outstanding shares of Stock and, on the record date
for such dividend, you hold Restricted Stock Units granted pursuant to this
Agreement that have not been settled, the Company will record the amount of such
dividend in a bookkeeping account under your name. No later than 45 days
following the Settlement Event set forth in the Notice of Grant, the Company
will pay to you an amount in cash equal to the cash dividends accumulated in the

 

US 3645052v.2

--------------------------------------------------------------------------------

 

bookkeeping account for that Restricted Stock Unit. For purposes of clarity, if
the Restricted Stock Units are forfeited by you pursuant to the terms of this
Agreement then you shall also forfeit the Dividend Equivalents, if any, accrued
with respect to such forfeited Restricted Stock Unit.  No interest will accrue
on the Dividend Equivalents between the declaration and settlement of the
dividends.

4.Restrictions; Forfeiture.  The Restricted Stock Units are restricted in that
they (i) may not be sold, transferred or otherwise alienated or hypothecated
until these restrictions are removed or expire as contemplated in Section 6 of
this Agreement and as described in the Notice of Grant and (ii) may be forfeited
to the Company (the “Forfeiture Restrictions”).  Your rights with respect to the
Restricted Stock Units shall remain forfeitable at all times prior to the date
on which the Forfeiture Restrictions lapse.

5.Issuance of Stock.  No shares of Stock shall be issued to you prior to the
Settlement Event, as set forth in your Notice of Grant.  After the Settlement
Event, the Company shall, promptly and within 45 days of such Settlement Event,
cause to be issued Stock registered in your name in payment of such vested
Restricted Stock Units upon receipt by the Company of any required tax
withholding.  The Company shall evidence the Stock to be issued in payment of
such vested Restricted Stock Units in the manner it deems appropriate.  The
value of any fractional Restricted Stock Units shall be rounded down at the time
Stock is issued to you in connection with the Restricted Stock Units.  No
fractional shares of Stock, nor the cash value of any fractional shares of
Stock, will be issuable or payable to you pursuant to this Agreement.  The value
of such shares of Stock shall not bear any interest owing to the passage of
time.  Neither this Section 5 nor any action taken pursuant to or in accordance
with this Section 5 shall be construed to create a trust or a funded or secured
obligation of any kind.  

6.Expiration of Restrictions and Risk of Forfeiture. The restrictions on the
Restricted Stock Units granted pursuant to this Agreement, including the
Forfeiture Restrictions, will expire as set forth in the Notice of Grant, and
shares of Stock that are nonforfeitable and transferable will be issued to you
in payment of your vested Restricted Stock Units as set forth in Section 5,
provided, subject to Section 31, that you remain in the employ of, or a service
provider to, the Company or its Subsidiaries until the applicable dates set
forth in the Notice of Grant.

7.Termination of Services.  Subject to Section 31, if your service relationship
with the Company or any of its Subsidiaries is terminated for any reason, then
those Restricted Stock Units for which the restrictions have not lapsed as of
the date of termination shall become null and void and those Restricted Stock
Units shall be forfeited to the Company.  The Restricted Stock Units for which
the restrictions have lapsed as of the date of such termination, including
Restricted Stock Units for which the restrictions lapsed in connection with such
termination, shall not be forfeited to the Company and shall be settled as set
forth in Section 6.

8.Leave of Absence.  With respect to the Award, the Company may, in its sole
discretion, determine that if you are on leave of absence for any reason you
will be considered to still be in the employ of, or providing services for, the
Company, provided that rights to the Restricted Stock Units during a leave of
absence will be limited to the extent to which those rights were earned or
vested when the leave of absence began.

2

US 3645052v.2

--------------------------------------------------------------------------------

 

9.Payment of Taxes.  The Company may require you to pay to the Company (or the
Company’s Subsidiary if you are an employee of a Subsidiary of the Company) an
amount the Company deems necessary to satisfy its (or its Subsidiary’s) current
or future obligation to withhold federal, state or local income or other taxes
that you incur as a result of the Award.  With respect to any required tax
withholding, you may (a) direct the Company to withhold from the shares of Stock
to be issued to you under this Agreement the number of shares necessary to
satisfy the Company’s obligation to withhold taxes, which determination will be
based on the shares’ Fair Market Value at the time such determination is made;
(b) deliver to the Company shares of Stock sufficient to satisfy the Company’s
tax withholding obligations, based on the shares’ Fair Market Value at the time
such determination is made; (c) deliver cash to the Company sufficient to
satisfy its tax withholding obligations; or (d) satisfy such tax withholding
through any combination of (a), (b) and (c).  If you desire to elect to use the
stock withholding option described in subparagraph (a), you must make the
election at the time and in the manner the Company prescribes. If such tax
obligations are satisfied under subparagraph (a) or (b), the maximum number of
shares of Stock that may be so withheld or surrendered shall be the number of
shares of Stock that have an aggregate Fair Market Value on the date of
withholding or repurchase equal to the aggregate amount of such tax liabilities
determined based on the greatest withholding rates for federal, state, foreign
and/or local tax purposes, including payroll taxes, that may be utilized without
creating adverse accounting treatment with respect to such Award. Subject to
Section 31, the Company, in its discretion, may deny your request to satisfy its
tax withholding obligations using a method described under subparagraph (a),
(b), or (d).  In the event the Company determines that the aggregate Fair Market
Value of the shares of Stock withheld as payment of any tax withholding
obligation is insufficient to discharge that tax withholding obligation, then
you must pay to the Company, in cash, the amount of that deficiency immediately
upon the Company’s request.

10.Compliance with Securities Law.  Notwithstanding any provision of this
Agreement to the contrary, the issuance of Stock will be subject to compliance
with all applicable requirements of federal, state, or foreign law with respect
to such securities and with the requirements of any stock exchange or market
system upon which the Stock may then be listed.  No Stock will be issued
hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed.  In addition, Stock will not be issued hereunder unless (a) a
registration statement under the Securities Act is, at the time of issuance, in
effect with respect to the shares issued or (b) in the opinion of legal counsel
to the Company, the shares issued may be issued in accordance with the terms of
an applicable exemption from the registration requirements of the Securities
Act.  YOU ARE CAUTIONED THAT ISSUANCE OF STOCK UPON THE VESTING OF RESTRICTED
STOCK UNITS GRANTED PURSUANT TO THIS AGREEMENT MAY NOT OCCUR UNLESS THE
FOREGOING CONDITIONS ARE SATISFIED.  The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares subject to the Award will relieve the Company of any liability in respect
of the failure to issue such shares as to which such requisite authority has not
been obtained.  As a condition to any issuance hereunder, the Company may
require you to satisfy any qualifications that may be necessary or appropriate
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the

3

US 3645052v.2

--------------------------------------------------------------------------------

 

Company.  From time to time, the Board and appropriate officers of the Company
are authorized to take the actions necessary and appropriate to file required
documents with governmental authorities, stock exchanges, and other appropriate
Persons to make shares of Stock available for issuance.

11.Adjustments.  The terms of the Award, including the number and type of shares
subject to the Award, shall be subject to adjustment in accordance with Section
8 of the Plan.

12.Legends.  The Company may at any time place legends referencing any
restrictions imposed on the shares pursuant to this Agreement on all
certificates representing shares issued with respect to this Award.

13.Right of the Company and Subsidiaries to Terminate Services.  Nothing in this
Agreement confers upon you the right to continue in the employ of or performing
services for the Company or any Subsidiary, or interferes in any way with the
rights of the Company or any Subsidiary to terminate your employment or service
relationship at any time.

14.Furnish Information.  You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.

15.Remedies.  The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys’ fees incurred in connection with the successful
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.

16.No Liability for Good Faith Determinations.  The Company and the members of
the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to the Plan, this Agreement or the Restricted
Stock Units granted hereunder.

17.Execution of Receipts and Releases.  Any payment of cash or any issuance or
transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.

18.No Guarantee of Interests.  The Board and the Company do not guarantee the
Stock of the Company from loss or depreciation.

19.Company Records.  Records of the Company or its Subsidiaries regarding your
period of service, termination of service and the reason(s) therefor, and other
matters shall be conclusive for all purposes hereunder, unless determined by the
Company to be incorrect.

20.Notice.  All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail.

4

US 3645052v.2

--------------------------------------------------------------------------------

 

21.Waiver of Notice.  Any person entitled to notice hereunder may waive such
notice in writing.

22.Successors.  This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

23.Severability.  If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

24.Company Action.  Any action required of the Company shall be by resolution of
the Board or by a person or entity authorized to act by resolution of the Board.

25.Headings.  The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

26.Governing Law.  All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of Delaware, without
giving any effect to any conflict of law provisions thereof, except to the
extent Delaware state law is preempted by federal law.  The obligation of the
Company to sell and deliver Stock hereunder is subject to applicable laws and to
the approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Stock.

27.Consent to Texas Jurisdiction and Venue.  You hereby consent and agree that
state courts located in Dallas County, Texas and the United States District
Court for the Northern District of Texas each shall have personal jurisdiction
and proper venue with respect to any dispute between you and the Company arising
in connection with the Restricted Stock Units or this Agreement.  In any dispute
with the Company, you will not raise, and you hereby expressly waive, any
objection or defense to such jurisdiction as an inconvenient forum.

28.Amendment.  This Agreement may be amended the Board or by the Committee at
any time (a) without your consent, so long as the amendment does not materially
and adversely affect your rights under the Award, or (b) with your consent.  For
purposes of clarity, any adjustment made to the Award pursuant to Section 8 of
the Plan will be deemed not to materially and adversely affect your rights under
this Award.  

29.Clawback. This Agreement and your Award is subject to any written clawback
policies of the Company, whether in effect on the Date of Grant or adopted, with
the approval of the Board, following the Date of Grant. Any such policy may
subject your Award and amounts paid or realized with respect to your Award to
reduction, cancelation, forfeiture or recoupment if certain specified events or
wrongful conduct occur, including but not limited to an accounting restatement
due to the Company’s material noncompliance with financial reporting regulations
or other events or wrongful conduct specified in any such clawback policy
adopted to conform to the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 and rules promulgated thereunder by the Securities and Exchange
Commission and that the Company determines should apply to this Award.

5

US 3645052v.2

--------------------------------------------------------------------------------

 

30.Nonqualified Deferred Compensation Rules.

(a)Notwithstanding any provision of this Agreement to the contrary, all
provisions of this Agreement are intended to comply with the Nonqualified
Deferred Compensation Rules or an exemption therefrom and shall be construed and
administered in accordance with such intent.  Any payments under this Agreement
that may be excluded from the Nonqualified Deferred Compensation Rules either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from the Nonqualified Deferred Compensation Rules to
the maximum extent possible. Any payments to be made under this Agreement upon a
termination of your employment shall only be made if such termination of
employment constitutes a “separation from service” under the Nonqualified
Deferred Compensation Rules.

(b)Notwithstanding any provision in this Agreement to the contrary, if any
payment or benefit provided for herein would be subject to additional taxes and
interest under the Nonqualified Deferred Compensation Rules if your receipt of
such payment or benefit is not delayed until the earlier of (i) your death or
(ii) the date that is six months after the date of your separation from service
(such date, the “Section 409A Payment Date”), then such payment or benefit shall
not be provided to you (or your estate, if applicable) until the Section 409A
Payment Date.  Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement are
exempt from, or compliant with, the Nonqualified Deferred Compensation Rules and
in no event shall the Company or its Affiliates be liable for all or any portion
of any taxes, penalties, interest or other expenses that may be incurred by you
on account of non-compliance with the Nonqualified Deferred Compensation Rules.

31.The Plan.  This Agreement and the Notice of Grant are subject to all the
terms, conditions, limitations and restrictions contained in the Plan.  In the
event of any conflict or inconsistency between any terms and conditions of this
Agreement, the Notice of Grant, and the terms and provisions of an employment
agreement, consulting agreement, severance or change in control agreement, if
any, between you and the Company or any Subsidiary or other Affiliate (the
“Employment Agreement”), the terms and conditions of the Employment Agreement
shall be controlling.  Taking into account the provisions of Section 6(a) of the
Plan, if there is any conflict or inconsistency between the Plan and the Notice
of Grant, this Agreement, or the Employment Agreement, then you acknowledge and
agree that those terms of the Plan shall control and, if necessary, the
applicable terms of the Notice of Grant, this Agreement, or the Employment
Agreement shall be deemed amended so as to carry out the purpose and intent of
the Plan.

 

[Remainder of page intentionally left blank]

 

6

US 3645052v.2